Citation Nr: 1012889	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an effective date earlier than May 19, 2006, 
for the awards of nonservice-connected pension benefits and 
special monthly pension (SMP) based on aid and attendance 
(A&A) of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decisions dated in 
August 2006 and January 2007 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In June 2008, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has been receiving SSA disability benefits 
since 1974.  

2.   The Veteran's claim for nonservice-connected pension 
benefits was denied in July 2000; the Veteran did not appeal 
this decision.  

3.  On June 2006, the Veteran filed a claim for nonservice-
connected pension benefits with A&A.  

4.  Nonservice-connected pension was awarded pursuant to the 
provisions of 38 U.S.C.A. § 1502 which were amended, 
effective on September 17, 2001, to provide that VA will 
consider a Veteran to be permanently and totally disabled if 
he is determined to be disabled for Social Security 
Administration purposes.  Pub. L. No. 107-103, Section 
206(a), 115 Stat. 990 (Dec. 27, 2001); 38 C.F.R. § 3.114.  

5.  The record indicates that the Veteran met the criteria 
for SMP based on a need for A&A on October 8, 2005.
 

CONCLUSION OF LAW

The criteria for an effective date of October 8, 2005, for 
the awards of nonservice-connected pension benefits and SMP 
based on a need for A&A of another person have been met.  38 
U.S.C.A. §§ 1502, 1503, 1521, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.3, 3.102, 3.114, 3.157, 3.351, 3.352, 
3.400 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  A 
review of the claims file reveals that the Veteran has not 
been properly notified of the provisions of the VCAA.  

However, the Veteran demonstrated actual knowledge of what 
was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In a 
statement from the Veteran's representative received in 
February 2010, the representative cited relevant parts of 
38 C.F.R. § 3.400.   The Board finds that since the 
Veteran's representative specifically referenced relevant 
regulations with respect to effective dates assigned for 
pension, he had actual knowledge of what information and 
evidence was needed to substantiate his claim for an earlier 
effective date for nonservice-connected pension.

In any case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because 
the statement of the case (SOC) issued in January 2007 
provided the governing legal authority discussed herein.  
Presuming that he read the documents pertinent to his claim, 
he has had actual knowledge of the governing legal authority 
in question.  

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this 
error was not prejudicial to the Veteran and the essential 
fairness of the adjudication process in this case was 
preserved.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Effective Date

The Veteran contends that the effective date for his pension 
benefits including SMP based on a need for A&A of another 
person should be retroactively extended back to October 4, 
2005, the date that the Veteran fell at home injuring his 
cervical spine.  He asserts he was unable to file an 
application for pension benefits after his discharge from 
rehabilitation facility as he still did not have the use of 
his hands.  

Historically, the Veteran filed his original claim for 
compensation in February 1976 for bone removal of the second 
toe of the right foot, a body rash, and a stomach disorder.  
The application sections 34A through 38C were crossed out 
indicating that the Veteran was not applying for nonservice-
connected pension.

In September 1976, the Veteran was advised that his 
discharge from military service of June 10, 1971 was found 
to have been issued under dishonorable conditions and that 
as a consequence, the period of service upon which that 
discharge was based did not qualify him for the benefits for 
which he applied.   

In a June 1978 letter, the Veteran was informed by the Army 
Discharge Review Board that a change to his DD 214 had been 
issued to affirm his DOD-SDRP discharge upgrade under 
Uniform Standards.  The changed DD 214 showed that the 
Veteran's discharge was under honorable conditions.

In August 1978, the Veteran filed an application for both 
compensation and pension.  Disabilities listed were 
myocardial infarction, restrictive lung disease, hammertoe, 
and hyperlipidemia.  The Veteran completed items 34A through 
37E indicating his intention to file a claim for nonservice-
connected pension.  The Veteran indicated that he was 
receiving $577 beginning in June 1975 from SSA.

In a January 1979 rating decision, service connection was 
granted for postoperative residuals, hiloma mallis 
(hammertoe) right second toe.  Service-connection was denied 
for asthma, arteriosclerotic heart disease, stomach 
disorder, and pseudofolliculitis barbae.  

In May 1980, the Veteran filed a claim for increased 
evaluation.  In May 1984, the Veteran was informed that the 
evidence did not warrant any change in the previous 
determination as to the right second toe condition.

The Veteran filed another claim for nonservice-connected 
pension benefits in May 2000.  The Veteran reported 
receiving $1999 monthly from SSA beginning in 1974 for 
disability.  That claim was denied in July 2000 on the basis 
that the Veteran's yearly income exceeded the limit set by 
law.  The Veteran did not appeal the July 2000 denial of 
pension benefits, and that decision became final.  

In July 2004, the Veteran filed a claim for increased rating 
for service-connected right foot hammer toe disability.  A 
September 2004 rating decision continued the evaluation for 
right second toe disability. 

In March 2005, the Veteran submitted a request to reopen his 
claim for service connection for his second toe on his right 
foot and a new claim for service connection for depression.  
A May 2005 rating decision continued the evaluation for 
right second toe disability and denied service connection 
for depression. 

In February 2006, VA received the Veteran's claim for 
service connection for PTSD as well as VA hospitalization 
records for admission from January 2006 to February 6, 2006 
and private hospitalization records for admission from 
February 16, 2005 to March 2, 2005.  In May 2006, VA 
received the Veteran's statement in support of claim for 
PTSD.    

On June 15, 2006, VA received the Veteran's claims for 
pension and A&A and his request for an effective date of 
October 4, 2005.  The Veteran claimed that he had been 
hospitalized for more than 30 days due to the severity of 
his injuries.  Also in June 2006, VA received the Veteran's 
medical expense report, income, net worth, and employment 
statement, and VA hospitalization records for admission on 
May 19, 2006.  

The law authorizes the payment of a nonservice-connected 
pension to a Veteran of a war who has the requisite service 
and who is permanently and totally disabled.  A Veteran 
meets the service requirements if he 1) served in the active 
military, naval or air service for ninety (90) days or more 
during a period of war; 2) is permanently and totally 
disabled from nonservice-connected disability not due to 
his/her own willful misconduct; and 3) meets the net worth 
requirements under 38 C.F.R. § 3.274, and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. §§ 3.23, 3.3 (2009).  38 
U.S.C.A. §§ 1502, 1521 (West 2002).

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
on September 17, 2001, to provide that VA will consider a 
Veteran to be permanently and totally disabled if he is 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 
Stat. 990 (Dec. 27, 2001); 38 C.F.R. § 3.114.  Subject to 
the provisions of section 5101 of this title, where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 2002).

Where pension is awarded or increased pursuant to a 
liberalizing law, the effective date shall not be earlier 
than the effective date of the law.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114(a) (2009).  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law, benefits may be paid 
for a period of 1 year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2009).

In the present case, the Veteran was denied nonservice-
connected pension benefits in July 2000.  He did not appeal 
that action, and it became final.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

The Veteran filed his latest claim for nonservice-connected 
pension benefits on June 15, 2006.  

It is important to note that the denial of nonservice-
connected pension benefits in July 2000 was due to fact that 
the Veteran's yearly income exceeded the limit set by law of 
$8,989.00 for a Veteran.  The Veteran was advised that VA 
might be able to lower the income counted by using family 
medial expenses that he paid from May 24, 2000 through 
December 31, 2000 and that if he wanted to claim family 
medical expenses, he should complete the enclosed form and 
return to the RO.  In addition, although nonservice-
connected pension was granted in the August 2006 rating 
decision because the Veteran was in receipt of disability 
SSA benefit, the RO specifically noted that the Veteran's 
medical expenses of $13,062 reduced his countable income to 
$5,050 and thus, did not exceed the limit set by law.

Nonetheless, the Board cannot conclude that the award of 
pension was not pursuant to liberalizing law codified as 
38 C.F.R. § 3.3 (a)(3)(iv)(B)(2).  Thus, the Board finds 
that an effective date of June 15, 2005 could be assigned if 
the Veteran's yearly income did not exceeded the maximum 
annual pension rate.  However, in this case, the Veteran's 
yearly income did exceed the maximum pension rate until he 
became entitled to SMP on the basis of A&A, which according 
the record was October 8, 2005, the day the Veteran was 
admitted to the rehabilitation hospital.  The Board notes 
that the Veteran claims that he became permanently and 
totally disabled on October 4, 2005, the day the Veteran 
fell at his home.  However, there is no medical evidence of 
record that supports this date.  The Veteran has not 
provided the private hospital records from October 4, 2005, 
to October 8, 2005.  The private medical records from the 
rehabilitation hospital state that the Veteran caught his 
sock on a nail and fell at home, he sustained an extension 
injury to his neck, he was taken to the hospital and was 
diagnosed with a C3-4 narrowing of the central cord 
syndrome, he was felt not to be appropriate for immediate 
surgical intervention, and he did have some bladder symptoms 
and was evaluation by Dr. E. who felt further workup was 
most appropriate in the outpatient setting.  The private 
medical records from the rehabilitation hospital also note 
that the Veteran had been fairly dependent for transfers, 
activities of daily living, and mobility especially with 
lack of upper extremity use and that he was felt to be an 
appropriate inpatient rehabilitation candidate and would 
need ongoing bowel and bladder management, skin care, and 
pain management.  It was also noted that the Veteran was 
brought over to the rehabilitation hospital for a 
comprehensive interdisciplinary rehabilitation program on 
October 8, 2005.  Thus, the Board finds that an effective 
date of October 8, 2005, but no earlier, is warranted for 
nonservice-connected pension benefits.  

With respect to an earlier effective date for SMP on the 
basis of A&A, 38 C.F.R. § 3.401 provides a specific rule 
governing the effective date of an award of A&A benefits.  
That regulation specifies that the effective date for an 
award of special monthly pension for A&A is limited to the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  However, when an award of pension based 
on an original or reopened claim is effective for a period 
prior to the date of receipt of the claim, any additional 
pension payable by reason or need for aid and attendance 
shall also be awarded for any part of the award's 
retroactive period for which entitlement to the additional 
benefit is established.

Where an otherwise eligible Veteran is in need of regular 
A&A or is permanently housebound, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521(d).  For pension 
purposes, a person shall be considered to be in need of 
regular A&A if such person is (1) a patient in a nursing 
home or, (2) helpless or blind, or so nearly so helpless or 
blind as to need or require the regular A&A of another 
person.  38 U.S.C.A. § 1502(b).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  
38 C.F.R. § 3.351(b).  The Veteran will be considered in 
need of regular A&A if he or she: (1) Is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of the visual field 
to 5 degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 38 
C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A:  Inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable, frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, 
lacing at the back etc.); inability of claimant to feed 
himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  It is not required that all of 
the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the Veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the 
evidence establish that the Veteran is so helpless as to 
need regular A&A, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular A&A will not be based solely upon an opinion 
that the claimant's condition is such as would require him 
or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).

In this case, the record indicates that the Veteran became 
so helpless as to need regular A&A on October 8, 2005.  

The Board is cognizant of the fact that the Veteran argues 
that the effective date of his nonservice-connected pension 
benefits and SMP on the basis of A&A should be October 4, 
2005, the day the Veteran fell at home.  However, as noted 
above, the record is absent any medical records prior to 
October 8, 2005, regarding the fall that injured the 
Veteran's cervical spine.  Regardless of whether an 
effective date is October 4, 2005 or October 8, 2005 is 
assigned, the actual payment of benefits based on an 
original or reopened claim begins on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31 (2009).  
Thus, in this case, a four-day difference in the effective 
date would have absolutely no effect on the Veteran's 
monetary benefits.




ORDER

Entitlement to an effective date of October 8, 2005, for the 
awards of nonservice-connected pension benefits and SMP 
based on A&A of another person is granted subject to the law 
and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


